Citation Nr: 0526762	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  03-26 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased initial evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for peptic ulcer 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from November 1968 to July 
1971.  During his tour in Vietnam, he was a field wireman.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO), that granted service connection 
for PTSD and assigned a 30 percent rating effective from July 
2001.  In that decision, the RO also denied service 
connection for bilateral hearing loss, tinnitus, and peptic 
ulcer disease.

In July 2005, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the RO.  

The issue of service connection for peptic ulcer disease is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's PTSD produces occupational and social 
impairment with recurrent intrusive thoughts and nightmares, 
deficiencies in work, family relations, judgment and mood due 
to panic attacks affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and an 
inability to establish and maintain effective relationships.  
Global Assessment of functioning (GAF) scores have varied 
from 39 to 65.  

2.  Bilateral hearing loss was incurred in service.  

3.  Tinnitus was incurred in service.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation, but no higher, 
for PTSD are met.  38 U.S.C.A. §§ 38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2004).

2.  The veteran is entitled to service connection for 
bilateral hearing loss.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2004).

3.  The veteran is entitled to service connection for 
tinnitus.  38 U.S.C.A. §§ 1110 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At his hearing, the veteran testified that he believed that 
his PTSD was productive of a rating of either 50 or 70 
percent.  He also urged that his current hearing loss and 
tinnitus were related to his exposure to acoustic trauma as a 
field wireman in the Vietnam war.  The record reflects that 
this veteran served over two years in Vietnam in this 
capacity, and that he earned a Purple Heart medal during his 
tour of duty in Vietnam.   

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefined the obligations of 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The Board has considered the provisions of the VCAA.  
However, the Board need not discuss the limited application 
of the VCAA in this case, given the favorable disposition of 
the issues as decided herein.  

A.  PTSD 

Criteria

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2004), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2004); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994)  
-- that the present level of the veteran's disability is the 
primary concern in a claim for an increased rating and that 
past medical reports should not be given precedence over 
current medical findings -- does not apply to the assignment 
of an initial rating for a disability when service connection 
is awarded for that disability.  Fenderson, 12 Vet. App. at 
126.  Instead, where a veteran appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ." 
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id.

The veteran's claim was filed in July 2001.  Service-
connected PTSD is currently rated as 30 percent disabling 
pursuant to Diagnostic Code 9411, effective from the date the 
veteran filed his claim.  

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  A 
layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); and Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Under the criteria for PTSD, 30 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; 
mild memory loss (such as forgetting names, directions, and 
recent events).  

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating." Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF score in the 31 to 40 range indicates some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

A claimant may limit an appeal to a specific evaluation, and 
where he does so, the Board is without authority to 
adjudicate the claim.  Hamilton v. Brown, 4 Vet. App. 528, 
544 (1993).

Factual Background

Extensive psychiatric evaluations and outpatient treatment 
reports are in the file for comparative purposes.  The 
veteran has been seen for counseling of a variety of types, 
reports from which are also of record showing severe chronic 
PTSD.

VA and Vet Center treatment records dated from May 2002 
through July 2005 show that the veteran has attended PTSD 
therapy sessions and undergone evaluations for PTSD at all 
times relevant to this decision.  He has been under the care 
of VA psychiatrists, has been on psychiatric medication, and 
has had GAF's ranging from 39, most recently, to 65 over the 
past few years.  

VA examinations have shown symptoms of PTSD that appear of 
varying severity.  A VA compensation examination in October 
2002 reflects a diagnosis of PTSD, chronic, moderate to 
moderate severe in nature, and a GAF of 50-55.  The veteran 
was noted to complain of depression agitation and anxiety, 
shortness of breath and panic attacks.  He reportedly 
performs perimeter checks of his home upon waking in the 
morning.  At times, he feels he is back in Vietnam, and had 
difficulty sleeping.  Mental status revealed a slight sense 
of heightened fear and paranoia.  He is continually bothered 
by intrusive thoughts of his combat experiences.  The veteran 
reported that he and his wife can no longer stay in the same 
bed because she is frightened of his actions in his sleep.  
It was noted that the veteran was currently working as a 
corrections officer, and he had been in that position for 14 
years.  The veteran was not on medication.  

While a VA treatment record dated in May 2002 reflects a GAF 
score of 60-65, the veteran's symptoms were described as more 
severe in a report from his long-time Vet Center counselor, 
dated in July 2003.  At that time, the counselor described 
the veteran's symptoms of chronic severe PTSD.  He noted 
occupational and social impairment with deficiencies in most 
areas, including work, family relations, judgment, thinking 
and mood.  Noted were homicidal ideation, stereotyped speech, 
dissociation and panic attacks two to three times a week, and 
chronic major depression.  It was noted that the veteran had 
difficulty dealing with stress and he would explode with rage 
towards those around home.  His work was being severely 
affected by PTSD.  The examiner observed that the functioning 
had not improved since the last assessment and was in fact 
worse.  GAF was 48.

In contrast, findings on VA examination in September 2003 
reflect a less severe assessment and a GAF of 60.  The 
veteran's complaints included sleep problems at night.  He is 
bothered by recurrent bad dreams and nightmares of Vietnam.  
He also tended to relive incidents from Vietnam once per 
week.  He was reportedly uncomfortable in crowds and easily 
startled.  He was still attending the Vet Center every other 
week.  It was noted that the veteran was still working full 
time as a corrections officer.  The examiner felt the 
veteran's main problems were recurrent dreams and nightmares, 
irritability and poor social interactions.  

An update from the Vet Center, authored by the same treating 
readjustment counselor therapist, reflected a GAF of 45 and 
an assessment of severe and chronic PTSD.  It was noted that 
the veteran was having five to six panic attacks per week, 
with continuing rage, avoidance, irritability and increasing 
isolation.  The Iraq war had reminded him more of his Vietnam 
experiences.  It was felt that there would be little 
improvement, and that the treatment goal was to keep the 
veteran's current level of functioning.  

VA treatment records dated from December 2003 through August 
2004 show that the veteran was started on Zoloft.  There was 
some improvement in GAF scores and perceived functioning, 
with GAF's listed from 50 to 65.  However, by November 2004, 
the record reflects that the veteran was manifesting 
increased symptoms, with increased paranoia and startle 
response, as evidenced by his startled response to bumping 
into the clinic door.  His attention span and short and long 
term memory had decreased.  He discussed homicidal ideation 
where he thinks about people in the public eye who had hurt 
or harmed innocent people.  He forgot where he parked his car 
at times, and what streets he was supposed to turn onto.  His 
affect was restricted.  He gritted his teeth together.  His 
Zoloft was increased, and other medications were added.  In 
December 2004, he seemed somewhat better, and the GAF was 50.  

In July 2005, his long time therapist from the Vet Center 
assessed the veteran as having severe and chronic PTSD with a 
GAF of 39.  The veteran was presenting a great deal of 
anhedonia; he trusted no one.  Although he continued to work, 
PTSD and the resulting panic attacks were making this very 
difficult.  He was having daily bouts of explosive rage and 
loss of concentration and focus.  Medication was adding to 
his concentration problems, and his dissociation was becoming 
more pronounced.  

The veteran's wife and a co-worker have submitted candid 
letters detailing their observations of the veteran's 
difficulties due to PTSD over the past years.  

Analysis

The Board has extensive data in the updated VA treatment 
records with which to assess the veteran's current 
psychiatric situation.  There is no question that his overall 
mental health is severely compromised by PTSD.  This has been 
documented by his VA mental health care workers as well as 
his treating Vet Center therapist.  

The Board notes that the veteran's record shows that he is 
clearly struggling to fulfill work obligations, no longer 
having the capacity to function psychologically well within 
the work environment with any other people or the ability to 
concentrate or otherwise function mentally to handle the 
tasks at hand.  He has become increasingly isolated and 
recently more dependent upon medications to abate the mental 
health symptoms.  Even the veteran questions his ability to 
work due to his outbursts.  His difficulties with work have 
been documented by his wife and his co-worker in letters that 
shed considerable light on his current level of functioning.  

The veteran's overall mental instability has now deteriorated 
to the point where he has such severe mood variations that 
his GAF varies between 39 to 65 depending on medication and 
circumstances at any moment.  It appears that the assessments 
during VA examinations, while helpful, are less consistent 
with the veteran's true level of functioning.  The Board 
makes this conclusion based largely on the opinions of the 
treating therapist who has offered significant insight into 
the veteran's condition.  

The veteran has a history of behaving with hostility and 
increasingly antisocial and isolated mannerisms.  He has 
regular and significant sleep disturbance with nightmares, 
and is increasingly angry and irritable.  Although he has 
been faithful to therapy and now psychiatric medication, his 
symptoms have not improved consistently.  

The veteran has deficiencies in most areas, such as work and 
family relations as reflected in the lay letters.  He also 
has problems with thinking and mood, as reflected in 
treatment reports showing he forgets where he is going.  He 
has voiced homicidal ideation at those in the public eye.  He 
has demonstrated obsessional behavior that interferes with 
routine activities as reflected in his inability to throw 
away nails or small things, which his wife reports he says 
could be used as weapons against him.  This obsessional 
behavior, along with panic attacks and irritability, affect 
the ability to function independently, appropriately and 
effectively to the degree that a 70 percent rating is 
warranted.  

Although the veteran has indicated that he seeks between 50 
and 70 percent for his PTSD,  and claimant may limit an 
appeal to a specific evaluation, under Hamilton v. Brown, 4 
Vet. App. 528, 544 (1993), the Board notes there is no total 
occupational and social impairment to warrant a 100 percent 
rating.  There is no gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

The Board is grateful for insightful communications that have 
been provided by his counselor, as well as his wife and co-
worker.  These have shed enormous light onto his overall 
situation and mental health status.

The Board finds that while the evidence is not entirely 
unequivocal, with resolution of all doubt in his favor, his 
symptoms more nearly than not fulfill the criteria for a 70 
percent schedular evaluation for PTSD.

B.  Hearing loss and tinnitus

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2004).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such.  38 U.S.C.A. §§ 1111, 1137 
(West 1991); 38 C.F.R. § 3.304(b) (2004).

In addition, service connection for sensorineural hearing 
loss may be established based upon a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).

At his Travel Board hearing before the undersigned Veteran's 
Law Judge at the RO, veteran testified that he experienced 
acoustic trauma in service.  He explained that his job as a 
field wireman involved exposure to constant artillery fire.  
He believes this caused defective hearing.  

Service medical records show that the veteran entered service 
with auditory thresholds of 50 at 4000 Hertz on the right and 
30 at 4000 Hertz on the left.  Hearing loss was noted.  At 
separation, whispered voice test for hearing loss showed 
15/15 in both ears, and the veteran did not report hearing 
loss.  There was no diagnosis.  

Post-service records include VA treatment records showing 
bilateral moderate to high sloping sensorineural hearing loss 
bilaterally and tinnitus dating from August 2002.  The 
veteran was fitted for hearing aids at VA in December 2004.  

The veteran has bilateral hearing loss which can be presumed 
to meet the definitions in VA regulation in these particular 
circumstances as it is defined as sloping to high and severe 
in August 2002.  See 38 C.F.R. § 3.385.  The Board finds his 
account of exposure to in-service noise to be credible and 
consistent with the conditions of his service.  While this 
case could benefit from obtaining a medical opinion 
concerning the etiology of his hearing loss and tinnitus, 
there is considerable credence being extended to the 
veteran's testimony regarding inservice exposure to 
significant acoustic trauma.  As such, a reasonable doubt 
exists in this case and further delay in reaching a decision 
by remanding this matter for further development would not be 
appropriate.  Accordingly, the Board finds that he incurred 
bilateral hearing loss and tinnitus as a result of his active 
service.


ORDER

Entitlement to a rating of 70 percent for PTSD is granted 
subject to the regulatory criteria relating to the payment of 
monetary awards.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

A remand is required in this case as to the issue of service 
connection for peptic ulcer disease.  This is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claims so that he is afforded every possible 
consideration.

The veteran testified that he was treated for a bleeding 
ulcer at Bluefield Community Hospital immediately after 
discharge from the service.  This would be in the period from 
1971 to 1972.  Although the RO initially requested records 
from Bluefield in 2001, and a negative response was received 
in September 2001, the request did not specify the dates of 
treatment or the type of treatment received.  The Board is of 
the opinion that, under the present circumstances, an 
additional, more specific request to obtain those records is 
in order.  Such records would be significant in determining 
whether any current peptic ulcer were present within the 
presumptive period following service separation.  

In order to fulfill the duty to assist, the RO should make a 
second request for the Bluefield Community Hospital records, 
specifying the dates of treatment for bleeding ulcer.  See 38 
C.F.R. § 3.159(c)(1)(i) (2004).  

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should request records of 
treatment from the Bluefield Community 
Hospital for reported treatment of a 
bleeding ulcer in 1971 or 1972.  

2.  The RO should then readjudicate the 
veteran's claim of service connection for 
peptic ulcer disease with consideration 
of all evidence including that received 
since the issuance of the most recent 
SSOC in December 2004.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


